Citation Nr: 0115637	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  93-19 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to July 
1995.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Montgomery Alabama Regional Office (RO).

The Board remanded the case in August 1995 for additional 
development of the evidence.

In February 1999, the veteran testified at a hearing in 
Washington, D.C. before the undersigned member of the Board.

By decision dated in June 1999, the Board granted a 40 
percent rating for the service-connected lumbar spine 
disability and a 40 percent rating for the service connected 
left knee disability.  The Board denied entitlement to the 
assignment of a temporary total rating beyond March 1, 1994.  
The Board remanded the issue of entitlement to a total rating 
based on individual unemployability for adjudication of 
inextricably intertwined issues of service connection for 
anxiety or depression and for additional development of the 
record related to those claims.

By rating action in January 2001, the RO denied service 
connection for anxiety or depression.  The veteran was 
notified of that determination and his appellate rights by 
letter dated that same month.  The veteran did not appeal 
that determination and that issue is not in appellate status.


REMAND

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.

Service connection is currently in effect for lumbosacral 
strain, rated as 40 percent disabling under Diagnostic Codes 
5295-5292, postoperative residuals, osteochondritis of the 
left knee, rated as 20 percent disabling under Diagnostic 
Code 5257 and for traumatic arthritis of the left knee, rated 
as 20 percent disabling under Diagnostic Code 5010.

VA outpatient records received in August 1999, show that the 
veteran was seen in March 1999 for complaints of increased 
back pain, reported to be a 10 on a scale of 1 to 10.  He was 
seen again in July 1999 for continued complaints of back 
pain.  Those records also show that in November 1997, he 
reported that he owed money to the Social Security 
Administration because his disability benefits had been 
discontinued because he was accused of obtained benefits 
fraudulently.  In March 1998, he reported that a claim for 
Social Security benefit had been denied.  Those records also 
indicate that he had last worked in October 1992 at the Post 
Office and that he was receiving disability retirement pay.  
It is unclear from the current record what disability was the 
basis for his retirement from the Post Office.

The veteran contends that he is unable to work due to his 
service-connected disabilities.  He has asserted that he was 
trained in maintenance through VA vocational rehabilitation 
and that he is unable to work in that profession due to his 
disabilities.  He has indicated that he worked in maintenance 
at the Post Office and that he could not maintain that job 
due to his disabilities.  

In light of change in the law brought about by the VCAA, the 
Board finds that the claim must be remanded for obtain 
additional evidence and to insure that the appellant receives 
his due process rights.  The RO should obtain all current 
private and VA treatment records as well as the records of 
the Social Security Administration and United States Post 
Office regarding disability benefits awarded to veteran.  In 
addition, the VA vocational rehabilitation file should be 
associated with the claims file.  After all additional 
evidence has been obtained, the veteran should be afforded a 
VA examination to determine whether he is unemployable due to 
his service-connected disabilities.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected back and 
left knee disabilities since August 1999.  
Where appropriate, consent forms for the 
release to the VA of any private medical 
records should be obtained from the 
veteran.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  The RO should also 
obtain all VA treatment records 
pertaining to the veteran.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO should contact the United 
States Office of Personnel Management 
and/or the United States Postal Service 
(USPS) to obtain copies of all medical 
and administrative records in connection 
with the veteran's USPS employment and 
his retirement due to disability. If 
appropriate, a consent form for the 
release to the VA of those records should 
be obtained from the veteran.  Once 
obtained, such records must be associated 
with the other evidence contained in the 
veteran's claims folder.

3.  The RO should obtain the veteran's VA 
vocational rehabilitation file and 
associate it with the claims folder.

4.  The RO should obtain copies from the 
Social Security Administration of the 
determinations which awarded and/or 
terminated benefits to the appellant and 
the medical records used as a basis to 
award and/or terminate those benefits.  
All records obtained must be associated 
with the claims folder.

5.  The veteran should be scheduled for a 
VA examination to determine whether his 
service-connected disabilities preclude 
him from obtaining and maintaining 
employment.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to whether 
the veteran's service-connected 
disabilities alone prevent him from 
securing and following substantially 
gainful employment consistent with 
education and work background.  Complete 
rationale for the opinions expressed 
should be provided.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

7.  Following completion of the above, 
the RO should adjudicate the veteran's 
claim.  If the claim remains denied, a 
supplemental statement of the case should 
be issued to the appellant and his 
representative and they should be given 
an opportunity to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

